        Case 1:19-cv-02571-TWP-MJD Document 35 Filed 08/30/19 Page 1 of 2 PagelD #: 155

AO 440 (Rev. 06/12) Summons in a Civil Action




                                                                                                     D
                                                                                 OURT




                            PlaintilJ'M
                                V.                                Civil Action No. 1:19-cv-02571-TWP-MJD
  EQUIFAX INFORMATION SERVICES, LLC, JP
 MORGAN CHASE BANK, N.A, and OCWEN LOAN
             SERVICING, LLC

                           Dejendant(.5)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant ·s name and address) OCWEN Loan Servicing, LLC
                                    c/o Registered Agent
                                    Corporation Service Company
                                    1201 Hays Street
                                    Tallahasse, FL 32301-2525



          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Taxiarchis Hatzidimitriadis
                                Sulaiman Law Group, Ltd.
                                 2500 South Highland Avenue, Suite 200
                                Lombard, IL 60148



        lfyou fail to respond, judgment by default will be entered against you for the reliefdemanded in the complaint.
You also must file your answer or motion with the court.




              8/30/2019
Date:
AFFIDAVIT OF PROCESS SERVER                                                                                           Job# T193699

Client Info:
TAXIARCHIS HATZIDIMITRIADIS
SULAIMAN LAW GROUP., LTD
2500 SOUTH HIGHLAND AVENUE, SUITE 200
LOMBARD IL 60148

Case Info:
PLAINTIFF:                                                              USDC FOR THE SOUTHERN DISTRiq OF INDIANA
JAMES W. TURNEY-BOZELL,                                                 Court Division: INDIANAPOLIS
  -versus­
DEFENDANT:
EQUIFAX INFORMATION SERVICES, LLC, JP MORGAN CHASE BANK,                Court case# 1:19-cv-02571-TWP-MJD
N.A, and OCWEN LOAN SERVICING, LLC
Service Info:

Date Received by AC.CURATE SERVE OF PLANTATION: 9/3/2019 at 09:54 AM
Service: I Served OCWEN LOAN SERVICING, LLC C/O REGISTERED AGENT CORPORATION· SERVIC COMPANY
With: SUMMONS IN A CML ACTION, FIRST AMENDED COMPLAINT
by leaving with SHEENA CRUZE, AUTHORIZED TO ACCEPT FOR R.A. COMPANY

At Business 1201 HAYS STREET TALLAHASSEE, FL 32301
On 9/3/2019 at 03:50 PM
Manner of Service: CORPORATE R/ A
F.S. 48.091(1)(2) CORPORATIONS: DESIGNATION OF REGISTERED AGENT


Served Description: (Approx}

             Age: 30, Sex: Female, Race: White-Caucasian, Height: 5' 7", Weight: 130, Hair: Blonde Glasses: No

I KIERAN EASTON certify that I am over the age of 18, have no interest in the above action, and I am authorized in the jurisdiction
in which this service w
                      as made
                             �
                                �_
                          �
Signature of Server:-+�       --,,......,.===--�:2
                                     ___________________
KIERAN EASTON
 Lie# 256
 ACCURATE SERVE OF PLANTATION
 151 N NOB HILL ROAD, SUITE #254
 Plantation, FL 33324

 Client# 2019005352
 Job# T193699

 SUBSCRIBED AND SWORN to before me this           4th            day of  .xp}e1ibt:(
 me on the basis otsatisfa_g:ory;�vidence to be the person(s) who appeared before me.
                                                                                               I   ?-cjq . by KIERAN EASTON, Proved to

                 . - .,...._/4_,,,, /' ......
             ,;J«<Lf//,




                                                •m llll l'l111!Ulh"1'1 lilr1H"flllll ■ I Ill                                     1 nf 1
